     Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 1 of 22 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


BLACKBIRD TECH LLC d/b/a
BLACKBIRD TECHNOLOGIES,

        Plaintiff,
                                                           Case No. _______________
v.
                                                           JURY TRIAL DEMANDED
UBER TECHNOLOGIES, INC.,

        Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Blackbird Tech LLC d/b/a Blackbird Technologies (“Blackbird Technologies”)

hereby alleges against Defendant Uber Technologies, Inc. (“Uber” or “Defendant”), on personal

knowledge as to its own activities and on information and belief as to all other matters, as

follows:

                                          THE PARTIES

        1.      Plaintiff Blackbird Technologies is a Delaware limited liability company with its

principal place of business located at 200 Baker Ave., Suite 203, Concord, MA 01742.

        2.      Uber is a corporation organized and existing under the laws of Delaware, with its

principal place of business located at 1455 Market Street, Suite 400, San Francisco, CA 94103

                                 JURISDICTION AND VENUE

        3.      This is an action for patent infringement arising under the patent laws of the

United States of America, Title 35, United States Code §§ 100, et seq.

        4.      This Court has subject matter jurisdiction over this action per 28 U.S.C. § 1331

(federal question jurisdiction) and 28 U.S.C. § 1338(a) (patent jurisdiction).
     Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 2 of 22 PageID #: 2



              5.             This Court has personal jurisdiction over Defendant because Defendant is subject

to general and specific jurisdiction in the state of Delaware. Defendant is subject to personal

jurisdiction because Defendant is a Delaware corporation and because Defendant has transacted

business within Delaware and committed acts of patent infringement in Delaware. Defendant has

made certain minimum contacts with Delaware such that the maintenance of this suit does not

offend traditional notions of fair play and substantial justice. Defendant regularly conducts

business in Delaware, including by operating, supporting, and offering for download and

installation a smartphone app that allows users in Delaware (Uber riders and drivers) to request

and/or fulfill on demand transportation services in Delaware. See, e.g., https://www.uber.com/

cities/wilmington-de/.1 Defendant has marketed, offered, and provided the infringing

instrumentality in Delaware to citizens of Delaware through various interactive means, including

but not limited to its website (uber.com) and the Apple and Google app stores. The exercise of

personal jurisdiction comports with Defendant’s right to due process because, as described

above, Defendant has purposefully availed itself of the privilege of Delaware corporate laws and

of conducting activities within Delaware such that it should reasonably anticipate being haled

into court here. As alleged herein, the acts by Defendant in this district have caused injury to

Blackbird Technologies.

              6.             Venue is proper in the District of Delaware pursuant to 28 U.S.C. § 1391(b) and

(c) and § 1400(b) at least because Defendant resides in the District of Delaware, transacted

business within this district, and committed acts in this district that infringe U.S. Patent No.

6,754,580.



																																																													
1
 All websites cited in this Complaint, including any video content, were accessed on or around
March 19, 2019.

                                                                2
  Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 3 of 22 PageID #: 3



                                      THE PATENT-IN-SUIT

       7.      U.S. Patent No. 6,754,580 (the “’580 patent”) entitled, “System for Guiding

Vehicles,” was duly and legally issued by the U.S. Patent and Trademark Office on June 22,

2004. Blackbird Technologies is the owner by assignment of all right, title, and interest in and to

the ’580 patent, including all right to recover for any and all infringement thereof. The ’580

patent is valid and enforceable. A true and correct copy of the ’580 patent is attached as

Exhibit A.

       8.      The claims of the ’580 patent are directed to an unconventional vehicle

monitoring and guidance system that allows for adaptive real-time vehicle management and

route navigation. Prior to the claimed invention, vehicle guidance systems were limited in that

they determined the “optimal route for the vehicles based solely on the current traffic flow.” Ex.

A, ’580 patent at 1:31-40. These systems did not “disclose guiding that takes place in order to

optimize the entire traffic operation in the system.” Id. at 2:26-28.

       9.      The claimed invention improves the functioning of these conventional systems by

allowing for dynamic route guidance based on information from vehicles operating in the vehicle

management system. The claimed invention achieves “optimal guidance” by utilizing a control

center that receives vehicle-specific information (e.g., position, speed, location, vehicle type,

destination) from vehicles having a unique identifier and are actively logged-into the system.

This way, the control center can manage the flow of vehicles in the system and provide real-time

route guidance to each vehicle using information “greater than that indicated by earlier

inventions.” Id. at 2:64-65.

       10.     The claimed invention improves the accuracy and overall functioning of vehicle

management and associated vehicle route guidance computer systems by introducing an




                                                  3
  Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 4 of 22 PageID #: 4



unconventional technological solution (e.g., a dynamic monitoring and route guidance

architecture using specific real-time data from vehicles or operators that are actively logged on to

the system). The improved functioning of these systems further allows for real-time displays of

vehicle route guidance.

                      COUNT I – INFRINGEMENT OF THE ’580 PATENT

       11.     Blackbird Technologies reasserts and incorporates by reference the preceding

paragraphs of this Complaint as if fully set forth herein.

       12.     On information and belief, Uber hosts, develops, programs, operates, supports,

and/or provides network services to enable on demand transportation for both riders and drivers

(“Uber Services”). See, e.g., https://developer.uber.com/docs/api-overview (providing an

overview of the Uber API); https://developer.uber.com/docs/drivers (providing an overview of

the Driver API).

       13.     Uber develops, programs, supports, and makes available for download and

installation mobile apps for Uber riders (“Uber Rider App”) and Uber drivers (“Uber Driver

App”) (collectively, the “Uber Apps”). The Uber Apps can be installed on computing devices

(rider or driver devices) running several different operating systems, including but not limited to

certain versions of iOS and Android.

       14.     As part of the Uber Services, Uber makes available a specialized vehicle

navigation   system    to   its   drivers   through    the   Uber   Driver   App.       See,   e.g.,

https://www.uber.com/newsroom/a-new-navigation-experience-for-drivers/ (describing Uber’s

navigation system).

       15.     Uber infringes one or more claims of the ’580 patent, including at least claim 1,

through the Uber Services integrated with at least the Uber Driver App (together, “the Uber




                                                  4
  Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 5 of 22 PageID #: 5



Driver System”), as discussed in the following paragraphs of this Complaint. Such paragraphs

describe the Uber Driver App for iOS. Upon information and belief, the Uber Driver App for

Android operates in a substantially similar manner.

       16.     The Uber Driver System is a system “for controlling vehicle movements, in areas

containing a road network, and a plurality of vehicles that exhibit means for identification, means

for road information and means for transmission of information between the vehicle and a traffic

information center,” as recited in claim 1.

       17.     For example, the Uber Services manage vehicle movements on the road for Uber

drivers that are actively logged-in through the Uber Driver App:




See, e.g., Uber, How the Driver App Works, YouTube (Aug. 6, 2015), https://www.youtube.com/

watch?v=10eiFrRqWlI, at 0:48 (“Uber Driver Video”).

       18.     Each Uber driver using the Uber Driver App must log-in to access the Uber

Services and begin receiving trip requests. Uber drivers can log-in using a unique username and

password:




                                                5
   Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 6 of 22 PageID #: 6




See, e.g., id. at 0:28. Each Uber driver must also select a specific vehicle, which has unique

identifiers such as make, model and license number, to associate with that driver/log-in:




See, e.g., id. at 0:34.

        19.      The Uber Driver System provides road information, including road maps,

navigation, and guidance, for Uber drivers through the Uber Driver App:




                                                6
  Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 7 of 22 PageID #: 7




See, e.g., id. at 4:43; https://www.uber.com/newsroom/a-new-navigation-experience-for-drivers/

(describing Uber’s navigation system).

       20.     The Uber Driver System allows for the transmission of information between the

Uber Driver App and the Uber Services. Upon opening the Uber Driver App, and based on the

specific identification information from the Uber driver (e.g., vehicle information), an Uber

driver can select to go “online”:




See, e.g., Uber Driver Video at 0:36. Once online, through the Uber Driver App, an Uber driver

interacts with the Uber Services to receive and accept trip requests, and to subsequently navigate

to rider pick-up locations and rider destinations:




                                                     7
  Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 8 of 22 PageID #: 8




See, e.g., id. at 0:40 and 2:34.

        21.     The Uber Driver System allows for information between the Uber Driver App and

the Uber Services to be transmitted over various communication protocols, including cellular or

WiFi communication protocols. See, e.g., https://help.uber.com/partners/article/how-much-data-

does-the-driver-app-use?nodeId=e18872dd-2258-4d11-a9c3-87dc907caa66 (describing cellular

data used during operation); Uber Privacy Policy, https://privacy.uber.com/policy/ (describing

location information determined through data such as GPS, IP address, and WiFi).

        22.     The Uber Driver System utilizes a road network that “is so arranged as to be

entered into the system as a data network,” as recited in claim 1.



                                                 8
  Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 9 of 22 PageID #: 9



          23.   For example, the Uber Driver App displays the road network as a digital road

map:




See, e.g., Uber Driver Video at 0:48. Uber describes the operation of its system as a string of data

events:




(https://eng.uber.com/sessionizing-data/).

          24.   Through the Uber Driver App, “each vehicle that is intended to make use of the

road network is logged in for travelling on the road network . . . each vehicle is identified with an

identity at the time of logging in, in conjunction with which the identify is either dynamic or

static,” as recited in claim 1.

          25.   For example, each Uber driver using the Uber Driver App must log-in to access

the Uber Services and begin receiving trip requests. Uber drivers log-in using a unique username

and password:




                                                 9
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 10 of 22 PageID #: 10




See, e.g., id. at 0:28. Through the Uber Driver App, each Uber driver must also select a specific

vehicle, which has unique identifiers such as make, model and license number, to associate with

that driver/log-in:




See, e.g., id. at 0:34.

        26.      Through the Uber Driver App, “information relating to the intended destination is

sent in from each vehicle to the traffic information center in conjunction with logging in or later

in the course of a journey when there is a new desired destination,” as recited in claim 1.

        27.      For example, an Uber driver that is logged into the Uber Driver System receives

and accepts trip requests through the Uber Driver App:




                                                10
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 11 of 22 PageID #: 11




See, e.g., id. at 0:40. A rider requesting an Uber driver must select a desired vehicle/ride type

(e.g., UberX, UberXL, Uber Black, Uber Black SUV, UberPOOL, UberWAV). See, e.g., Ways

to   Ride,   https://www.uber.com/us/en/ride/;       https://help.uber.com/riders/article/selecting-a-

vehicle-option?

nodeId=a03f9296-7905-4abb-92d5-4dab19cc2bd3 (describing the selection of different vehicle

options). Trip requests are received based on an Uber driver’s vehicle information (e.g., location,

proximity to request, vehicle type):




                                                11
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 12 of 22 PageID #: 12



See, e.g., Uber Driver Video at 0:50. When an Uber driver accepts a ride or picks up a rider, the

Uber Driver App sends information relating to the pick-up or destination address and then

receives “En Route” or “On Trip” navigation information from the Uber Services:




See, e.g., Uber Driver Video at 1:24 (“En Route” navigation) and 2:34 (“On Trip” navigation).

        28.     Through the Uber Driver App, “information about position and speed of . . . each

vehicle is reported at regular intervals to the . . . traffic information center,” as recited in claim 1.

        29.     For example, the Uber Driver System provides estimated times of arrival and real-

time route guidance:




                                                   12
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 13 of 22 PageID #: 13




                  …




See, e.g., https://www.uber.com/newsroom/a-new-navigation-experience-for-drivers/ (emphasis

in original).

         30.    The Uber Driver System tracks the position and speed of a vehicle at regular

intervals. For example, when an Uber driver is logged-in and online, an Uber driver’s location is

reported to Uber Services at regular intervals to determine which driver is closest to the desired

rider:




                                                                                      	

See, e.g., Uber Driver Video at 0:50. In addition, Uber explains that it tracks location information

and uses information from Uber drivers’ devices, including Uber drivers’ speed:




                                                13
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 14 of 22 PageID #: 14




             …




(https://privacy.uber.com/policy/).

       31.       The Uber Driver System allows for “overall control of the traffic . . . on the basis

of the information reported to the traffic information center,” as recited in claim 1.

       32.       For example, as described in Paragraphs 17-30, the Uber Driver System monitors

the locations and provides routes for Uber drivers logged into the Uber Driver System through

the Uber Driver App. The Uber Driver System controls the flow of Uber drivers based on their

proximity to a ride request and identified vehicle information:




See, e.g., Uber Driver Video at 0:50; see also, e.g., https://www.uber.com/us/en/ride/ (describing

vehicle options); https://help.uber.com/riders/article/selecting-a-vehicle-option?nodeId=




                                                  14
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 15 of 22 PageID #: 15



a03f9296-7905-4ab b-92d5-4dab19cc2bd3 (same). The Uber Driver System uses information

from the Uber Driver App and current road conditions to provide real-time route guidance:




                  …




See, e.g. https://www.uber.com/newsroom/a-new-navigation-experience-for-drivers/ (emphasis

in original).

        33.     The Uber Driver System also allows Uber drivers to participate in UberPOOL,

which is described as a “more efficient” travel system that dynamically updates navigation based

on the proximity of the Uber driver to a series of in-route ride requests. For Uber drivers using

UberPOOL, the Uber Driver System dynamically monitors and controls the flow of Uber drivers,

based on their location and log-in information, to streamline navigation:




                                                15
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 16 of 22 PageID #: 16




See, e.g.,	 https://www.uber.com/drive/atlanta/resources/uberpool/ (describing UberPool). As

described by Uber, when using UberPOOL, “[n]avigation will be updated automatically,” and

that “[t]he order of pickup and drop-offs is based on the route and where everyone is heading.”

https://www.uber.com/drive/services/shared-rides/. As further described by Uber, the purpose of

UberPOOL is to eliminate the problem of having “two cars driving side by side traveling

towards a similar destination,” and that UberPOOL solves that problem by “pairing those

passengers together and help ease congestion by taking cars off the road.” Uber, How Uber Pool

and          Shared       Rides        Work,          YouTube         (Nov.        30,        2018),

https://www.youtube.com/watch?v=b4BCsxty9qw at 0:25-0:38.

       34.      The Uber Driver System allows for “information about a proposed route for each

vehicle [to be] transmitted from the traffic information center to . . . each vehicle,” as recited in

claim 1.

       35.      For example, as explained in Paragraph 27, when an Uber driver accepts a ride or

picks up a rider, the Uber Driver App sends information relating to the pick-up location or rider


                                                 16
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 17 of 22 PageID #: 17



destination and receives “En Route” or “On Trip” navigation information from the Uber

Services.

       36.     The Uber Driver System “exhibits an exact image of the actual traffic situation

and guides the traffic dynamically, for control of the traffic situation centrally,” as recited in

claim 1.

       37.     For example, the Uber Driver System allows for the Uber Driver App to display

an exact image of the actual mapped route:




See, e.g., Uber Driver Video at 2:34. By tracking information provided by the Uber Driver App,

the Uber Services can monitor and control the flow of Uber drivers who are logged-on to the

Uber Driver App:




                                               17
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 18 of 22 PageID #: 18




See, e.g., id. at 0:50; see also, e.g., https://www.uber.com/newsroom/a-new-navigation-

experience-for-drivers/ (describing Uber’s navigation features as including “real-time traffic”).

In addition, as explained in Paragraphs 32 and 33, the Uber Services can control and guide Uber

drivers dynamically based on information such as, for example, real-time traffic conditions,

destination, the location, position and speed of Uber drivers, Uber driver identification, vehicle

identification, and ride type (e.g., UberPOOL).

       Direct Infringement of Claim 1 of the ’580 Patent

       38.     Defendant, pursuant to 35 U.S.C. § 271(a), has directly infringed and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims of the

’580 patent, including at least claim 1 by using and making, in this judicial district and/or

elsewhere in the United States, the Uber Driver System. For example, Uber controls the Uber

Driver System as a whole by running, operating, and/or supporting its Uber Services or

otherwise making its Uber Services available to drivers through the Uber Driver App, and

obtains benefits from such use at least by collecting Uber transportation payments. Uber makes

the Uber Driver System by hosting and/or launching its Uber Services or otherwise making its

Uber Services available to existing Uber drivers through the Uber Driver App, which is



                                                  18
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 19 of 22 PageID #: 19



configured to transmit information related to Uber’s on-demand transportation services between

the Uber Services and the Uber Driver App.

       Inducement of Claim 1 of the ’580 Patent

       39.       At least on or after the filing of this Complaint, Defendant, pursuant to 35 U.S.C.

§ 271(b), knowingly and intentionally actively induces the infringement of one or more claims of

the ’580 patent, including at least claim 1 by instructing and otherwise encouraging infringement

and by making the Uber Driver App available to Uber drivers to download and install onto their

devices in order to use the Uber Driver System. For example, Uber requires drivers installing

and/or using the Uber Driver App to consent to Uber’s collection of location-based services,

which includes the use of the “precise or approximate location.” https://privacy.uber.com/policy/.

Uber also provides many instructional videos and other promotional materials demonstrating

how the Uber Driver App can communicate with the Uber Driver System to facilitate

transportation services in a way that infringes the ’580 patent. See, e.g., Uber Driver Video.

       40.       An Uber driver, pursuant to 35 U.S.C. § 271(a), directly infringes, literally and/or

under the doctrine of equivalents, one or more claims of the ’580 patent, including at least claim

1, by using the Uber Driver System. For example, an Uber driver utilizes the Uber Driver System

as a whole by using the Uber Driver App to fulfill ride requests and otherwise communicate with

the Uber Services, and obtains benefits from such use at least by virtue of customer payment for

the Uber ride.

       Willful Infringement of the ’580 Patent

       41.       Uber’s infringement has been willful or otherwise egregious. Upon information

and belief, Uber is a member of Unified Patents Inc. (“Unified Patents”). See, e.g.,

https://www.unifiedpatents.com/ (listing Uber in scrollbar). Unified Patents is described as a




                                                  19
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 20 of 22 PageID #: 20



“membership organization that seeks to . . . deter . . . patent assertions in defined technology

sectors (Zones) through” activities such as “administrative patent review (PTAB).”

https://www.unifiedpatents.com/faq. According to Unified Patents, members pay annual fees to

subscribe to Unified Patents’ services. Id.

        42.     On January 23, 2017, Unified Patents filed a Petition for Inter Partes Review of

U.S. Patent No. 6,754,580 with the United States Patent and Trademark Office. Unified Patents

states only that its “members receive no prior notice that Unified is preparing or filing any post-

grant patent challenge.” Id. (emphasis added). Accordingly, upon information and belief, Uber

became aware of the ’580 patent at least as early January 23, 2017, the date Unified Patents filed

its petition.

        43.     On June 15, 2017, the Patent Trial and Appeal Board (“PTAB”) issued a decision

denying institution, finding that Unified Patents failed to show “there is a reasonable likelihood”

that the challenged claims of the ’580 patent are invalid. On information and belief, Uber had

knowledge that Unified Patents’ petition was denied. Despite its knowledge of the ’580 patent

and the PTAB’s denial of institution, Uber continued to make and use the Uber Driver System in

a manner that infringed the ’580 patent. Uber knew or should have known that its actions

constituted an unjustifiably high risk of infringement of the ’580 Patent.

                                              DAMAGES

        44.     Blackbird Technologies has sustained damages as a direct and proximate result of

Uber’s infringement of the ’580 patent.

        45.     As a consequence of Uber’s past infringement of the ’580 patent, Blackbird

Technologies is entitled to the recovery of past damages in the form of, at a minimum, a

reasonable royalty.




                                                 20
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 21 of 22 PageID #: 21



       46.     As a consequence of Uber’s continued and future infringement of the ’580 patent,

Blackbird Technologies is entitled to royalties for Uber’s infringement of the ’580 patent on a

going-forward basis.

       47.     As a consequence of Uber’s willful or otherwise egregious infringement of the

’580 patent, Blackbird Technologies is entitled to treble damages pursuant to 35 U.S.C. § 284.

                                      PRAYER FOR RELIEF

       WHEREFORE, Blackbird Technologies respectfully requests that this Court enter

judgment against Defendant, as follows:

       A.      Adjudging that Defendant has infringed the ’580 patent, in violation of 35 U.S.C.

§ 271(a);

       B.      An award of damages to be paid by Defendant adequate to compensate Blackbird

Technologies for Defendant’s past infringement and any continuing or future infringement up

until the date such judgment is entered, and in no event less than a reasonable royalty, including

interest, costs, and disbursements pursuant to 35 U.S.C. § 284 and, if necessary to adequately

compensate Blackbird Technologies for Defendant’s infringement, an accounting of all

infringing sales including, but not limited to, those sales not presented at trial;

       C.      Awarding Blackbird Technologies all damages, including treble damages, based

on any infringement found to be willful or otherwise egregious, pursuant to 35 U.S.C. § 284;

       D.      Ordering Defendant to continue to pay royalties to Blackbird Technologies for

infringement of the ’580 patent on a going-forward basis;

       E.      Awarding that this case be exceptional under 35 U.S.C. § 285 and awarding costs,

expenses, and attorneys’ fees to Blackbird Technologies;




                                                  21
 Case 1:19-cv-00561-UNA Document 1 Filed 03/22/19 Page 22 of 22 PageID #: 22



       F.     Awarding Blackbird Technologies pre-judgment and post-judgment interest at the

maximum rate permitted by law on its damages; and

       G.     Granting Blackbird Technologies such further relief as this Court deems just and

proper under the circumstances.

                                  DEMAND FOR JURY TRIAL

       Blackbird Technologies demands a trial by jury on all claims and issues so triable.



Dated: March 22, 2019                           STAMOULIS & WEINBLATT LLC

OF COUNSEL                                      /s/Stamatios Stamoulis
                                                Stamatios Stamoulis #4606
Wendy Verlander                                   stamoulis@swdelaw.com
wverlander@blackbird-tech.com                   Richard C. Weinblatt #5080
Jeffrey Ahdoot                                    weinblatt@swdelaw.com
jahdoot@blackbird-tech.com                      800 N. West Street, Third Floor
Blackbird Tech LLC d/b/a                        Wilmington, DE 19801
Blackbird Technologies                          (302) 999-1540
One Boston Place, Suite 2600
Boston, MA 02108                                Attorneys for Plaintiff Blackbird Tech LLC
 (617) 307-7100                                 d/b/a Blackbird Technologies




                                               22
